Citation Nr: 0945554	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision which denied 
service connection for hypertension and skin disability.  The 
matter also arises from an October 2004 rating decision 
which, in part, granted service connection for the Veteran's 
PTSD and evaluated it as 50 percent disabling, effective May 
2003.  In a subsequent March 2005 rating decision, the RO 
established the effective date for the grant of service 
connection for PTSD as of July 1996.  

The issues of service connection for hypertension and a skin 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD symptoms manifest as depression, anxiety, 
limited affect, difficulty forming emotional ties, social 
isolation tendencies, intrusive thoughts and flashbacks, 
nightmares, impaired sleep, anger, avoidance, irritability, 
and hypervigilance.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.132, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act (VCAA) 

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Letters dated in June 2003 and November 2003 satisfied the 
second and third elements under the duty to notify provisions 
for the Veteran's PTSD claim.  Thereafter, a November 2008 
letter fully satisfied the notification provisions for his 
PTSD claim. Since this claim is the appeal of an initial 
rating, fully satisfactory notice was delivered after it was 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in a March 2009 supplemental 
statement of the case.  The Veteran was able to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded appropriate VA examinations in 
August 1996 and February 2007.  The Veteran was also afforded 
QTC examinations in September 2004, August 2005, June 2006, 
and December 2008.  The Veteran has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA and the private treatment mentioned above, records 
of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings. There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The VA and QTC examination reports are thorough, supported by 
VA outpatient treatment records, and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 50 
percent disabling from July 1996 under the General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting; inability to establish and maintain effective 
relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

According to DSM-IV, a score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A score of 
51-60 represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A GAF score of 31-40 contemplates 
some impairment in reality testing or communications (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).

Both private and VA records show that the Veteran's PTSD has 
been continually evaluated.  

On VA examination in August 1996, the Veteran reported that 
he avoided talking about Vietnam, avoided crowds, had a poor 
employment history, had poor sleep, and did not trust anyone.  
The examiner noted that the Veteran was on time for his 
evaluation and exhibited had good hygiene and grooming.  He 
was alert and oriented all spheres, his affect was 
constricted, and his mood was anxious.  He denied auditory or 
visual hallucinations, delusions, or idea of reference.  He 
complained of low self esteem and withdrawal from friends and 
family.  He was in rare contact with his brother and mother, 
and had no stable relationship.  It was noted that the 
Veteran answered questions in a logical and relevant manner 
and insight was good.  A diagnosis of PTSD was noted and a 
GAF score range of 45 to 50 was assigned.  

During the February 2004 private evaluation, the Veteran 
reported depression, anxiety, and sleep impairment. He 
indicated that he was demanding and harsh to his family and 
had difficulty maintaining relationships.  Nightmares, 
avoidance of others, irritability, and exaggerated startle 
response were noted, and he was given a GAF score of 58.  

In September 2004, the Veteran was afforded a QTC examination 
where his orientation and speech were within normal limits.  
He had appropriate appearance, hygiene, behavior, speech, 
communication, though process, and memory.  He had decreased 
attention, concentration, and limited insight into his 
problems and limited judgment.  His affect was constricted.  
Hallucinations, delusions, homicidal ideation, and 
obsessional rituals were absent.  The Veteran reported sleep 
impairment, nightmares, exaggerated startle response, and 
intrusive thoughts and flashbacks.  In terms of family and 
social relationships, the Veteran reported having five failed 
marriages and a tendency to isolate himself from family and 
friends.  The Veteran reported that he had difficulty 
maintaining continued employment and had been employed at 
nearly 30 jobs since service discharge.  He was assigned a 
GAF score of 65, which indicated decreased social and 
occupational functioning.  

During the May 2005 private evaluation, the Veteran reported 
moderate depression, flat affect, more firmly established 
ritualistic behavior, sleep impairment, impaired impulse 
control (he lost his previous job due to an angry outburst), 
increased social isolation, numerous failed marriages, little 
interest to invest in social relationships, avoidance of 
others, anger, and irritability.  He was assessed with a GAF 
score of 46.  

During an August 2005 QTC evaluation, the Veteran's affect 
was abnormal with depressed mood.  He had transitory suicidal 
ideation but denied homicidal ideation, panic attacks, 
hallucinations, or delusions.  The examiner noted obsessive 
behavior, sleep impairment, and nightmares.  He had normal 
thought process, judgment, and memory.  He reported social 
isolation but noted that he was currently employed and 
maintained fair relationships with his co-workers and 
supervisor.  Nevertheless, he was given a GAF score of 35, 
which represented an occasional inability to perform 
activities of daily living due to problems with motivation 
and concentration, a difficulty establishing and maintaining 
effective work and social relationships due to social 
avoidance, and problem understanding commands.  It was noted 
that he posed no threat of persistent danger or injury to his 
self or others.  

The May 2006 private evaluation indicates that the Veteran 
suffered from similar PTSD symptoms to his May 2005 
psychological evaluation, although a GAF score of 43 was 
assigned.  During a June 2006 QTC examination, the Veteran 
exhibited very similar symptoms to those described in the 
August 2005 QTC examination; however, he was assessed with a 
GAF score of 40 for his difficulty in maintaining effective 
work and social relationships, despite his ability to 
maintain effective family role functioning and problems 
performing recreation or leisurely pursuits.  

His PTSD symptoms appear to have slightly increased in 
severity during his February 2007 VA examination where it was 
noted that he had depression, anxiety, a limited affect, 
occasional suicidal ideation, difficulty forming emotional 
ties, exhibited social isolation tendencies, two weekly 
intrusive thoughts and flashbacks, weekly nightmares, 
consistent impaired sleeping, anger, avoidance of stimuli and 
other people, irritability, and hypervigilance.  At that 
time, he was assessed with a GAF score of 50.  

The Veteran then submitted to an April 2007 private 
evaluation where it was noted that he had severe depression, 
anxiety, irritability, flat affect, difficulty making 
decisions, suicidal ideation, sleep impairment, lack of 
concentration, social isolation, no interest in participating 
in any activities, maintaining over 35 jobs since service 
separation, nightmares, and flashbacks.  At that time, he was 
assessed with a GAF score of 42.  

Finally, a December 2008 QTC evaluation provides that the 
Veteran continued to have constant nightmares, trouble 
sleeping, flashbacks, and intrusive thoughts. These symptoms 
affected his total daily functioning and left the Veteran 
feeling very irritated.  His orientation, appearance, 
hygiene, communication, speech, concentration, thought 
process, judgment, abstract thinking and memory were within 
normal limits.  His affect and mood were abnormal with 
disturbance of motivation and mood.  Panic attacks, 
delusions, hallucinations, obsessional rituals, suicidal and 
homicidal ideation were absent.  He was given a GAF score of 
48 and the examiner opined that mentally the Veteran had 
difficulty establishing and maintaining effective work and 
social relationships, and difficulty maintaining effective 
family role functioning.    

The Veteran also submitted his divorce decrees and a copy of 
a restraining order dated in January 1995 to support his 
increased rating claim.  Statements from himself, his 
representative, and a fellow soldier were also submitted to 
support his claim.  

Upon a careful review of the evidence, the Board finds that 
the record supports a schedular evaluation of 50 percent for 
the Veteran's PTSD.  The Board recognizes that the Veteran's 
PTSD symptoms seem to have increased in severity throughout 
the pendency of his claim.  The Board sympathizes with the 
Veteran's complaints and expects that the symptoms he 
experiences have impacted his life.  However, based upon the 
foregoing, a majority of the Veteran's symptoms fall within 
the 50 percent rating criteria.  

The record shows that his disability has been manifested by 
the following symptoms from the criteria for a 50 percent 
evaluation: panic attacks, impacted understanding of complex 
commands, slightly impaired judgment, disturbances in 
motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships.  His 
symptoms do not show that he had illogical or obscure speech, 
obsessional rituals that interfered with routine activities 
(although the Veteran reported liking things a certain way), 
near consistent panic attacks interfering with his ability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  It is noted that the examiners indicated a history 
of suicidal ideation that was recognized as transitory and 
for which the examiners ultimately concluded did not pose a 
danger to the Veteran.    

The Board acknowledges that the Veteran was assessed with a 
GAF score of 35 at his August 2005 QTC evaluation, which 
indicates some impairment in reality testing or communication 
or major impairment in work, family relations, judgment, 
thinking, or mood.  However, that examiner provided that the 
Veteran had (i) difficulty establishing and maintaining 
effective work and social relationships, (ii) some 
interference in performing actives of daily living, and (iii) 
no difficulty understanding commands.  The explanation given 
does not seem to reflect the GAF score that was given at that 
time.  Further, the Veteran has not been assessed with this 
same level of severity at anytime before or after the 
examination.  Nevertheless, a review of the record reflects 
that a majority of his symptoms fall within the "moderate" 
range of GAF scores as established by the other GAF scores of 
record noted above.  As such, the preponderance of the 
evidence is against a finding that the Veteran's symptoms 
manifest to a level warranting a 70 percent rating or higher 
at any time during the pendency of this claim.  

The Board also notes that the Veteran submitted a copy of a 
January 1995 restraining order entered against him as 
evidence that his PTSD should be rated higher than 50 percent 
disabling.  Persistent danger of hurting self or others is 
listed under the criteria for a 100 percent rating.  However, 
the Veteran has subsequently been evaluated on numerous 
occasions for his PTSD symptoms and the numerous examiners 
indicated that he did not pose a threat to himself or others.  
As such, a rating of 100 percent disabling is not warranted.  
See 38 C.F.R. § 4.130.

The guidance of the Court in Hart, supra has been followed as 
the Board has considered staged disability ratings for the 
Veteran's claim of a higher evaluation for PTSD.  However, 
the evidence does not support staged ratings.

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peak, 
22 Vet. App. 242 (2008)(noting that the issue of an extra-
schedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed 
either when raised by the veteran or reasonably raised by the 
record).  An extra-schedular evaluation is for consideration 
where a service-connected disability presents an exceptional 
or unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is warranted for certain manifestations of his 
PTSD disability but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's PTSD to assess social and 
occupational impairment.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not 
required frequent hospitalization.  While the Veteran has 
indicated that his disability affects his employment, the 
schedular standards contemplate such interference and do not 
render impracticable the application of these standards.  In 
the absence of any additional factors, the RO's failure to 
refer this issue for consideration of an extra-schedular 
rating was correct.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran is entitled to a 
disability rating in excess of 50 percent for his PTSD.  
Consequently, the benefit-of-the-doubt rule applies, and the 
claim is granted, in part.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.    


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has hypertension due to PTSD.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009). Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
evidence shows that the Veteran currently has hypertension 
and is service-connected for PTSD as noted above.  On remand, 
he should be afforded an examination to determine the 
etiology of his current hypertension, to include a 
relationship to PTSD. 

The Veteran also contends that he has a skin disability due 
to herbicide exposure during service.  The record shows that 
the Veteran was exposed to herbicides during service.  Also, 
post-service has been treated for various skin disabilities, 
including actinic keratoses and tinea pedis, and he has been 
noted to have a history of skin cancer.  On remand, he should 
be afforded an examination to determine the etiology of any 
current skin disabilities, including as due to herbicide 
exposure in service. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as 
to ascertain the extent, nature, and 
etiology of his hypertension.  The 
entire claims file, to include a 
complete copy of this Remand, must be 
made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the 
Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should determine whether 
there is a 50 percent probability or 
greater that hypertension was caused 
by, or is aggravated by the Veteran's 
service- connected PTSD.  If service-
connected PTSD aggravates (i.e., 
permanently worsens) hypertension, the 
examiner should identify the percentage 
of disability which is attributable to 
the aggravation.  A complete rationale 
for any opinion expressed should be 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.	The RO/AMC shall schedule the Veteran 
for an appropriate VA examination so as 
to ascertain the extent, nature, and 
etiology of any current skin 
disabilities.  The entire claims file, 
to include a complete copy of this 
Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the 
Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should determine whether 
there is 50 percent probability or 
greater that any skin disability found 
on examination is causally or 
etiologically related to active 
service, including exposure to 
herbicides.  A complete rationale for 
any opinion expressed should be 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


